DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2021.
Applicant’s election without traverse of claims 1-13 in the reply filed on 9/1/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Reighard et al. (US 2004/0037983).
It is noted that any of layers 13-15, 17, 19, 21, 33-35, 37 and 39 from Figs. 1-2 can be considered a passive moisture barrier layer because each layer is made from plastic materials that are barriers to moisture (paragraphs [0021 – 0024]).
Claims 5, 7, 9 and 11 recite method limitations, “wherein the first passive moisture barrier layer is an aqueous solution prior to deposit on the second passive 
Reighard discloses a multilayer structure comprising, in order: a first passive moisture barrier layer (15 or 34 from Figs. 1 and 2); a second passive moisture barrier layer (17 or 35 from Figs. 1 and 2); a first active moisture barrier layer comprising a first moisture absorbing composition and a cyclic olefin copolymer (19 and 37 from Figs. 1 and 2); and, a third passive moisture barrier layer (21 or 39 from Figs. 1 and 2), wherein the first, second and third passive moisture barrier layers and the first active moisture barrier layer are contiguous, non-contiguous or combinations thereof (paragraphs [0021 – 0024] and Figs. 1-2).
Reighard also discloses wherein the first moisture absorbing composition is selected from the group of: calcium oxide; silica gel; molecular sieve; and, combinations thereof, wherein at least one of the first, second and third passive moisture barrier layers is selected from the group of: polyethylene (PE); poly vinylidene chloride (PVDC); ethylene vinyl alcohol (EVOH); polychlorotrifluoroethylene (PCTFE); polyvinyl chloride (PVC); polypropylene (PP); 25 polyethylene terephthalate glycol-modified (PETG); amorphous polyester (APET); polycarbonate; polyolefin; polyolefin copolymers; cyclic olefin copolymer (COC); high impact polystyrene (HIPS); acrylonitrile butadiene styrene (ABS); bi-axially oriented polyethylene terephthalate (BOPET); polystyrene; oriented 
Reighard further discloses a first primer layer (16 from Fig. 1, paragraphs [0021 – 0024], since the term primer is interchangeable with adhesive, see instant specification [0045]) disposed between the first passive moisture barrier layer and the second passive moisture barrier layer, wherein the first primer layer, the first active moisture barrier layer and the second and third passive moisture barrier layers are co- extruded (layers are co-extruded, paragraphs [0025 – 0026]), wherein the first active moisture barrier layer and the second and third passive moisture barrier layers are co-extruded (paragraphs [0021 – 0026]).
Reighard further discloses wherein the first active moisture barrier layer and the second and third passive moisture barrier layers are co-extruded (paragraphs [0025 – 0026]), wherein a ratio of a sum of the thicknesses of the second and third passive moisture barrier layers to the thickness of the first active moisture barrier layer ranges from 0.18:1 to 0.61:1 (see lbs/ream for layers 17 and 21, paragraphs [0021 – [0024]),  a first primer layer (16 from Fig. 1, paragraphs [0021 – 0024], since the term primer is interchangeable with adhesive, see instant specification [0045]) disposed between the first passive moisture barrier layer and the second passive moisture barrier layer, wherein the first passive moisture barrier layer and the first primer layer are co-extruded onto an intermediate multilayer structure comprising, in order, the second passive moisture barrier layer, the first active moisture barrier layer and the third passive moisture barrier layer (paragraphs [0021 – 0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reighard et al. (US 2004/0037983).
Claims 12 and 13 recite the addition of another passive barrier layer and another active barrier layer which is a mere duplication of parts (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided more active and passive barrier layers in order to provide improved moisture barrier properties.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reighard et al. (US 2004/0037983) in view of Merical et al. (US 2008/0012172).
Reighard does not disclose wherein the first active moisture barrier layer comprises the first moisture absorbing composition in a range of greater than 10 wt% to less than or equal to 35 wt% and wherein the first passive moisture barrier layer 5 comprises polyvinylidene chloride (PVDC).
Merical discloses wherein the first active moisture barrier layer comprises the first moisture absorbing composition in a range of greater than 10 wt% to less than or equal to 35 wt% (paragraph [0043]) and wherein the first passive moisture barrier layer 5 
Both references are drawn to multilayer structures comprising active and passive barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the first active moisture barrier layer comprises the first moisture absorbing composition in a range of greater than 10 wt% to less than or equal to 35 wt% and wherein the first passive moisture barrier layer 5 comprises polyvinylidene chloride (PVDC) in Reighard in order to provide improved barrier properties as taught or suggested by Merical.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reighard et al. (US 2004/0037983) in view of Yoshida et al. (US 2013/0153459).
Reighard does not disclose an overall thickness of less than or equal to about 508 microns.
Yoshida discloses an overall thickness of less than or equal to about 508 microns (paragraph [0075]) for the purpose of lowering costs through the use of less material.
Both references are drawn to multilayer structures comprising active (see Yoshida paragraphs [0066], [0082]) and passive barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an overall thickness of less than or equal to about 508 microns in Reighard in order to lower costs through the use of less material as taught or suggested by Yoshita.
Claims 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nageli et al. (US 2009/0294319) in view of Merical et al. (US 2008/0012172).
It is noted that any of layers 22, 20, 21, 16 and 12 from Figs. 1 can be considered a passive moisture barrier layer because each layer is made from plastic materials that are barriers to moisture (paragraph [0032]).
Claims 5, 7, 9 and 11 recite method limitations, “wherein the first passive moisture barrier layer is an aqueous solution prior to deposit on the second passive moisture barrier layer”, “co-extruded”, “co-extruded” and “co-extruded onto an intermediate multilayer structure comprising, in order, the second passive moisture barrier layer, the first active moisture barrier layer and the third passive moisture barrier layer” respectively.  The limitations have been given little to not patentable weight because the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Nageli discloses a multilayer structure comprising, in order: a first passive moisture barrier layer ( 12 from Fig. 1); a second passive moisture barrier layer (21 from Fig. 1); a first active moisture barrier layer comprising a first moisture absorbing composition (20 and 24 from Fig. 1); and, a third passive moisture barrier layer (22 from Fig. 1), wherein the first, second and third passive moisture barrier layers and the first active moisture barrier layer are contiguous, non-contiguous or combinations thereof (paragraphs [0001], [0009 – 0011], [0018], [0020], [0032], claims 1-2 and Fig. 1).
Nageli does not disclose an active moisture barrier comprising a first moisture absorbing composition and a cyclic olefin copolymer.

	Both references are drawn to multilayer structures comprising active and passive barrier layers.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an active moisture barrier comprising a first moisture absorbing composition and a cyclic olefin copolymer in Nageli in order to provide improved barrier properties as taught or suggested by Merical.
	Nageli also discloses wherein the first active moisture barrier layer comprises the first moisture absorbing composition in a range of greater than 10 wt% to less 1s than or equal to 35 wt%, wherein the first moisture absorbing composition is selected from the group of: calcium oxide; silica gel; molecular sieve; and, combinations thereof, wherein at least one of the first, second and third passive moisture barrier layers is selected from the group of: polyethylene (PE); poly vinylidene chloride (PVDC); ethylene vinyl alcohol (EVOH); polychlorotrifluoroethylene (PCTFE); polyvinyl chloride (PVC); polypropylene (PP); 25 polyethylene terephthalate glycol-modified (PETG); amorphous polyester (APET); polycarbonate; polyolefin; polyolefin copolymers; cyclic olefin copolymer (COC); high impact polystyrene (HIPS); acrylonitrile butadiene styrene (ABS); bi-axially oriented polyethylene terephthalate (BOPET); polystyrene; oriented polypropylene (OPP); polyester; acrylonitrile-methyl acrylate copolymers; ethylene vinyl acetate (EVA); and, combinations thereof (paragraphs [0001], [0009 – 0011], [0018], [0020], [0032], claims 1-2 and Fig. 1).

Nageli further discloses a first primer layer (14 or 18 from Fig. 1, paragraph [032], since the term primer is interchangeable with adhesive, see instant specification [0045]) disposed between the first passive moisture barrier layer and the second passive moisture barrier layer, wherein a ratio of a sum of the thicknesses of the second and third passive moisture barrier layers to the thickness of the first active moisture barrier layer ranges from 0.18:1 to 0.61:1 (thickness of layer 21 = 7 microns, thickness of layer 22 = 7 microns, thickness of layer 20 = 45 microns, (21+22)/20 = 0.31).
Claims 12 and 13 recite the addition of another passive barrier layer and another active barrier layer which is a mere duplication of parts (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided more active and passive barrier layers in order to provide improved moisture barrier properties.
Claims 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nageli et al. (US 2009/0294319) in view of Merical et al. (US 2008/0012172), as applied to claims 1-7 and 9-13 above, and further in view of Reighard et al. (US 2004/0037983).
In case it is argued that the co-extrusion recited in claims 7, 9 and 11 imply a structure, Reighard discloses wherein the passive layers are co-extruded, wherein the first passive moisture barrier layer and the first primer layer are co-extruded onto an intermediate multilayer structure comprising, in order, the second passive moisture barrier layer, the first active moisture barrier layer and the third passive moisture barrier 
Both references are drawn to multilayer structures comprising active and passive barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the passive layers are co-extruded, wherein the first passive moisture barrier layer and the first primer layer are co-extruded onto an intermediate multilayer structure comprising, in order, the second passive moisture barrier layer, the first active moisture barrier layer and the third passive moisture barrier layer in Nageli in order to provide improved barrier properties as taught or suggested by Reighard.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nageli et al. (US 2009/0294319) in view of Merical et al. (US 2008/0012172), as applied to claims 1-7 and 9-13 above, and further in view of Yoshida et al. (US 2013/0153459).
Nageli does not disclose an overall thickness of less than or equal to about 508 microns.
Yoshida discloses an overall thickness of less than or equal to about 508 microns (paragraph [0075]) for the purpose of lowering costs through the use of less material.
Both references are drawn to multilayer structures comprising active (see Yoshida paragraphs [0066], [0082]) and passive barrier layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an overall thickness of less than or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 16, 2021